     Case 3:18-cv-02037-BTM-KSC Document 22 Filed 04/09/20 PageID.134 Page 1 of 11


 1    Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
      MANNING LAW, APC
 2    20062 S.W. Birch St., Suite 200
 3    Newport Beach, CA 92660
      Office: (949) 200-8755
 4    DisabilityRights@manninglawoffice.com
 5

 6

 7    Attorney for Plaintiff: JAMES RUTHERFORD
 8

 9                            UNITED STATES DISTRICT COURT
10                        SOUTHERN DISTRICT OF CALIFORNIA
11

12     JAMES RUTHERFORD, an                    Case No. 3:18-cv-02037-BTM-KSC
13     individual,                             First Amended Complaint For
14               Plaintiff,                    Damages And Injunctive Relief For:

15     v.                                       1. VIOLATIONS OF THE
16                                                 AMERICANS WITH DISABILITIES
                                                   ACT OF 1990, 42 U.S.C. §12181 et
17     EL TORO MARKET, a business of               seq.
18     unknown form; BILAL-J, a
       California corporation; and DOES 1-      2. VIOLATIONS OF THE UNRUH
19     10, inclusive,                              CIVIL RIGHTS ACT, CALIFORNIA
20                                                 CIVIL CODE § 51 et seq.
                      Defendants.
21

22

23          Plaintiff, James Rutherford (“Plaintiff”), complains of Defendants El Toro
24    Market, a business of unknown form; Bilal-J, Inc., a California corporation; JALAL
25    RAHMAN, an individual; THE FALLBROOK WOMAN’S CLUB, a California
26    corporation; and DOES 1-10 (“Defendants”) and alleges as follows:
27                                          PARTIES
28          1.    Plaintiff is an adult California resident. Plaintiff is substantially limited
                                                1
                                    FIRST AMENDED COMPLAINT
     Case 3:18-cv-02037-BTM-KSC Document 22 Filed 04/09/20 PageID.135 Page 2 of 11


 1    in performing one or more major life activities, including but not limited to:
 2    walking, standing, ambulating, sitting, in addition to twisting, turning, and grasping
 3    objects. As a result of these disabilities, Plaintiff relies upon mobility devices,
 4    including at times a wheelchair, to ambulate. With such disabilities, Plaintiff
 5    qualifies as a member of a protected class under the Americans with Disabilities Act,
 6    42 U.S.C. §12102(2) as amended by the ADA Amendments Act of 2008 (P.L. 110-
 7    325) (“ADA”) and the regulations implementing the ADA set forth at 28 C.F.R. §§
 8    36.101 et seq. At the time of Plaintiff’s visits to Defendant’s facility and prior to
 9    instituting this action, Plaintiff suffered from a “qualified disability” under the ADA,
10    including those set forth in this paragraph. Plaintiff is also the holder of a Disabled
11    Person Parking Placard.
12          2.     Plaintiff is informed and believes and thereon alleges that Defendants
13    JALAL RAHMAN, an individual; and THE FALLBROOK WOMAN’S CLUB, a
14    California corporation, owned the property located at 337 N. Main Ave., Fallbrook,
15    CA 92028 (“Property”) on June 19, 2018 and August 16, 2018.
16          3.     Plaintiff is informed and believes and thereon alleges that Defendants
17    JALAL RAHMAN, an individual; and THE FALLBROOK WOMAN’S CLUB, a
18    California corporation, own the Property currently.
19          4.     Plaintiff is informed and believes and thereon alleges that Defendants
20    El Toro Market, a business of unknown form; and BILAL-J INC., a California
21    corporation, owned, operated and controlled the business of El Toro Market
22    (“Business”) on June 19, 2018 and August 16, 2018.
23          5.     Plaintiff is informed and believes and thereon alleges that Defendants
24    El Toro Market, a business of unknown form; and BILAL-J INC., a California
25    corporation, own, operate and control the Business currently.
26          6.     Plaintiff does not know the true names of Defendants, their business
27    capacities, their ownership connection to the Property and Business, or their relative
28    responsibilities in causing the access violations herein complained of, and alleges a
                                                 2
                                    FIRST AMENDED COMPLAINT
     Case 3:18-cv-02037-BTM-KSC Document 22 Filed 04/09/20 PageID.136 Page 3 of 11


 1    joint venture and common enterprise by all such Defendants. Plaintiff is informed
 2    and believes that each of the Defendants herein, including Does 1 through 10,
 3    inclusive, is responsible in some capacity for the events herein alleged, or is a
 4    necessary party for obtaining appropriate relief. Plaintiff will seek leave to amend
 5    when the true names, capacities, connections, and responsibilities of the Defendants
 6    and Does 1 through 10, inclusive, are ascertained.
 7                                JURISDICTION AND VENUE
 8           7.     This Court has subject matter jurisdiction over this action pursuant
 9    to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the ADA.
10           8.     This court has supplemental jurisdiction over Plaintiff’s non-federal
11    claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act,
12    California Civil Code § 51 et seq., (“UCRA”) claims are so related to Plaintiff’s
13    federal ADA claims in that they have the same nucleus of operative facts and
14    arising out of the same transactions, they form part of the same case or controversy
15    under Article III of the United States Constitution.
16           9.     Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
17    real property which is the subject of this action is located in this district and because
18    Plaintiff’s causes of action arose in this district.
19                                 FACTUAL ALLEGATIONS
20           10.    Plaintiff went to the Business on or about June 19, 2018 and August 16,
21    2018 for the dual purpose of purchasing produce and to confirm that this public
22    place of accommodation is accessible to persons with disabilities within the meaning
23    federal and state law.
24           11.    The Business, including the Property, is a facility open to the public, a
25    place of public accommodation, and a business establishment.
26           12.    Parking spaces are some of the facilities, privileges and advantages
27    reserved by Defendants to persons at the Property serving the Business.
28           13.    Unfortunately, although parking spaces were some of the facilities
                                                   3
                                     FIRST AMENDED COMPLAINT
     Case 3:18-cv-02037-BTM-KSC Document 22 Filed 04/09/20 PageID.137 Page 4 of 11


 1    reserved for patrons, there were no designated parking spaces available for persons
 2    with disabilities that complied with the 2010 Americans with Disability Act
 3    Accessibility Guidelines (“ADAAG”) on or around June 19, 2018 and August 16,
 4    2018.
 5            14.      At that time, instead of having architectural barrier free facilities for
 6    patrons with disabilities, Defendants have: there is no accessible or van accessible
 7    parking signage in violation of Section 502.6; a curb ramp at the accessible parking
 8    space projects into the access aisle in violation of Section 406.5. Curb ramps and the
 9    flared sides of curb ramps shall be located so that they do not project into vehicular
10    traffic lanes, parking spaces, or parking access aisles. Curb ramps at marked
11    crossings shall be wholly contained within the markings, excluding any flared sides;
12    an accessible access aisle with a slope and a cross slope both exceeding 4% where a
13    maximum of 2% is allowed per Section 502.4; floor and ground surfaces shall be
14    stable, firm, and slip resistant per Section 302. This access aisle appears to have
15    become weathered, worn, and cracked; access aisle markings are faded, worn, and
16    nearly unrecognizable in violation of Section 502.3.3 which requires that access
17    aisles shall be marked so as to discourage parking in them; a paper seat cover
18    dispenser within the required 12 inch (305 mm) range between the grab bar and
19    projecting objects above in violation of Section 609.3; a clearance around the water
20    closet that is less than the 60 inch minimum perpendicular from the side wall and 56
21    inch minimum measured perpendicular from the rear wall in violation of Section
22    604.3.1; a large machine placed in the turning space in violation of Section 304; a
23    sales and service counter that exceeds 36 inches in height in violation of Section
24    904.4.1.
25            15.      On June 29, 2019, a Certified Access Specialist (“CASp”) inspected the
26    Property and identified the following barriers at the Business and Property1: the van
27    accessible space at the main entrance did not have van accessible signage (Section
28    1
       See attached as Exhibit 3 the “CASp Inspection” prepared for the Property by Kenneth Arrington, dated June 29,
      2019.
                                                              4
                                             FIRST AMENDED COMPLAINT
     Case 3:18-cv-02037-BTM-KSC Document 22 Filed 04/09/20 PageID.138 Page 5 of 11


 1    502.6); the van accessible space at the main entrance contained uneven surfaces with
 2    slopes measuring between 4.5% and 7.0% (Section 502.4); the van accessible space
 3    at the main entrance contained a built-up curb ramp with slopes that exceed 2.08%
 4    and measured between 5.2% and 9.1% (Section 502.4); the van accessible space at
 5    the main entrance contained an access aisle hatching that measured as much as 37
 6    ½” on center (Section 502.3.3); the standard accessible space at the south side of the
 7    parking lot contained uneven surfaces measuring between 2.4% and 4.5% (Section
 8    502.4); the standard accessible space at the south side of the parking lot contained
 9    slope in the accessible aisle measuring as high as 3.8%, exceeding 2.08% (Section
10    502.4); the standard accessible space at the northwest entrance contained uneven
11    surfaces measuring between 5.0% and 7.4% (Section 502.4); the standard accessible
12    space at the northwest entrance contained a built-up curb ramp with slopes that
13    exceed 2.08% and measured between 7.5% and 10.4% (Section 502.4); the curb
14    ramp leading from the standard accessible parking space at the northwest entrance to
15    the Business contained a top landing slope of 2.6% (Section 405.7.1); the curb ramp
16    leading from the standard accessible parking space at the northwest entrance to the
17    Business contained an opening that measured ¾” wide (Section 302.3); the
18    accessible route leading from the curb ramp to the main entrance contained an abrupt
19    change in level along the accessible route which measured as high as 1” (Section
20    403.4; 303.1; 303.2; 303.3); the accessible route from the public right of way
21    contained a ramp that did not provide handrails (Section 505.2; 405.8); the
22    accessible route from the public right of way contained ramp slopes measuring as
23    high as 9.9% (Section 405.2); the ramp from the city sidewalk to the outdoor dining
24    area contained cross slopes measuring as high as 5.8% (Section 405.3); the ramp
25    from the city sidewalk to the outdoor dining area did not provide handrails (Section
26    505.2; 405.8); the service counter at the outdoor dining area measured 42” AFF,
27    exceeding the 34” AFF maximum (Section 904.4; 904.4.1; 305.3; 305.5); the
28    outdoor dining tables measured 14 ½” deep from the center pedestal, which is less
                                                5
                                   FIRST AMENDED COMPLAINT
     Case 3:18-cv-02037-BTM-KSC Document 22 Filed 04/09/20 PageID.139 Page 6 of 11


 1    than the 19” minimum depth at 27” AFF required (Section 902.2; 306.3); the public
 2    restroom contained hardware that cannot be grasped easily with one hand; or
 3    requires tight grasping, pinching, or twisting of the wrist to operate (Section 404.2.7;
 4    309.4); the water closet centerline measured 23 ½” to the wall (Section 604.2); the
 5    public restroom contained a side grab bar that measured 44 ¼” from the rear wall,
 6    which is less than the 54” minimum required. (Section 604.5.1); the rear grab bar in
 7    the public restroom extends 21” from the centerline of the water closet on the narrow
 8    side, and extends only 16” from centerline on the wide side, which does not meet the
 9    minimum required when one side of the grab bar is less than 24” (Section 604.5.2);
10    the seat cover dispenser in the public restroom is mounted higher than 40” AFF
11    (Section 309.3; 308.2.1; 308.2.2); the lavatory in the public restroom has no knee
12    clearance as it is obstructed by a base cabinet preventing a forward approach
13    (Section 606.2; 306.3); the lavatory faucet controls in the public restroom require
14    tight grasping, pinching, or twisting to operate (Section 404.2.7; 309.4); and the
15    mirror in the public restroom measured 54” AFF, exceeding the 40” maximum
16    (Section 503.3).
17            16.   Plaintiff is informed and believes and thereon alleges that Defendants
18    had no policy or plan in place to make sure that there was compliant accessible
19    parking reserved for persons with disabilities prior to June 19, 2018 and August 16,
20    2018.
21            17.   Plaintiff is informed and believes and thereon alleges Defendants have
22    no policy or plan in place to make sure that the designated disabled parking for
23    persons with disabilities comport with the ADAAG.
24            18.   Plaintiff personally encountered these barriers. The presence of these
25    barriers related to Plaintiff’s disability denies Plaintiff his right to enjoy accessible
26    conditions at public places of accommodation and invades legally cognizable interests
27    created the ADA.
28            19.   The conditions identified supra in paragraph 14 are necessarily related
                                                 6
                                    FIRST AMENDED COMPLAINT
     Case 3:18-cv-02037-BTM-KSC Document 22 Filed 04/09/20 PageID.140 Page 7 of 11


 1    to Plaintiff’s legally recognized disability in that Plaintiff is substantially limited in
 2    the major life activities of walking, standing, ambulating, sitting, in addition to
 3    twisting, turning and grasping objects; Plaintiff is the holder of a disabled parking
 4    placard; and because the enumerated conditions relate to the use of the accessible
 5    parking, relate to the slope and condition of the accessible parking and accessible
 6    path to the accessible entrance, relate to the use of the accessible restroom, and relate
 7    to the use of the outdoor dining area.
 8           20.      As an individual with a mobility disability who at times relies upon a
 9    wheelchair or other mobility devices, Plaintiff has a keen interest in whether public
10    accommodations have architectural barriers that impede full accessibility to those
11    accommodations by individuals with mobility impairments.
12           21.      Plaintiff is being deterred from patronizing the Business and its
13    accommodations on particular occasions, but intends to return to the Business for the
14    dual purpose of availing himself of the goods and services offered to the public and to
15    ensure that the Business ceases evading its responsibilities under federal and state law.
16           22.      Upon being informed that the public place of accommodation has
17    become fully and equally accessible, he will return within 45 days as a “tester” for
18    the purpose of confirming their accessibility. Civil Rights Educ. and Enforcement
19    Center v. Hospitality Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017).
20           23.      As a result of his difficulty experienced because of the inaccessible
21    condition of the facilities of the Business, Plaintiff was denied full and equal access
22    to the Business and Property.
23           24.      The Defendants have failed to maintain in working and useable
24    conditions those features required to provide ready access to persons with
25    disabilities.
26           25.      The violations identified above are easily removed without much
27    difficulty or expense. They are the types of barriers identified by the Department of
28    Justice as presumably readily achievable to remove and, in fact, these barriers are
                                                   7
                                      FIRST AMENDED COMPLAINT
     Case 3:18-cv-02037-BTM-KSC Document 22 Filed 04/09/20 PageID.141 Page 8 of 11


 1    readily achievable to remove. Moreover, there are numerous alternative
 2    accommodations that could be made to provide a greater level of access if complete
 3    removal were not achievable.
 4          26.    Given the obvious and blatant violation alleged hereinabove, the
 5    Defendants are on notice that Plaintiff seeks to have all barriers related to his
 6    disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that
 7    once a plaintiff encounters one barrier at a site, he can sue to have all barriers that
 8    relate to his disability removed regardless of whether he personally encountered
 9    them).
10          27.    Without injunctive relief, Plaintiff will continue to be unable to fully
11    access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
12                                FIRST CAUSE OF ACTION
13     VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
14      42 U.S.C. § 12181 et seq. as amended by the ADA Amendments Act of 2008
15                                         (P.L. 110-325)
16          28.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
17    above and each and every other paragraph in this First Amended Complaint
18    necessary or helpful to state this cause of action as though fully set forth herein.
19          29.    Under the ADA, it is an act of discrimination to fail to ensure that the
20    privileges, advantages, accommodations, facilities, goods, and services of any place
21    of public accommodation are offered on a full and equal basis by anyone who owns,
22    leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
23    Discrimination is defined, inter alia, as follows:
24                 a.     A failure to make reasonable modifications in policies, practices,
25                        or procedures, when such modifications are necessary to afford
26                        goods, services, facilities, privileges, advantages, or
27                        accommodations to individuals with disabilities, unless the
28                        accommodation would work a fundamental alteration of those
                                                 8
                                     FIRST AMENDED COMPLAINT
     Case 3:18-cv-02037-BTM-KSC Document 22 Filed 04/09/20 PageID.142 Page 9 of 11


 1                        services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 2                 b.     A failure to remove architectural barriers where such removal is
 3                        readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 4                        defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
 5                        Appendix "D".
 6                 c.     A failure to make alterations in such a manner that, to the
 7                        maximum extent feasible, the altered portions of the facility are
 8                        readily accessible to and usable by individuals with disabilities,
 9                        including individuals who use wheelchairs, or to ensure that, to
10                        the maximum extent feasible, the path of travel to the altered area
11                        and the bathrooms, telephones, and drinking fountains serving
12                        the area, are readily accessible to and usable by individuals with
13                        disabilities. 42 U.S.C. § 12183(a)(2).
14          30.    Any business that provides parking spaces must provide accessible
15    parking spaces. 2010 Standards § 208. Under the 2010 Standards, access aisles
16    shall be at the same level as the parking spaces they serve. Changes in level are not
17    permitted. 2010 Standards § 502.4. "Access aisles are required to be nearly level in
18    all directions to provide a surface for wheelchair transfer to and from vehicles." 2010
19    Standards § 502.4 Advisory. Here the failure to provide a level access aisle in the
20    designated disabled parking space is a violation of the law and excess slope angle in
21    the access pathway is a violation of law.
22          31.    A public accommodation must maintain in operable working condition
23    those features of its facilities and equipment that are required to be readily accessible
24    to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
25          32.    Here, the failure to ensure that accessible facilities were available and
26    ready to be used by Plaintiff is a violation of law.
27          33.    Given its location and options, Plaintiff will continue to desire to
28    patronize the Business but he has been and will continue to be discriminated against
                                                  9
                                    FIRST AMENDED COMPLAINT
     Case 3:18-cv-02037-BTM-KSC Document 22 Filed 04/09/20 PageID.143 Page 10 of 11


 1    due to lack of accessible facilities and, therefore, seeks injunctive relief to remove
 2    the barriers.
 3                                SECOND CAUSE OF ACTION
 4     VIOLATION OF THE UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL
 5                                        CODE § 51 et seq.
 6          34.       Plaintiff re-alleges and incorporates by reference all paragraphs alleged
 7    above and each and every other paragraph in this First Amended Complaint
 8    necessary or helpful to state this cause of action as though fully set forth herein.
 9          35.       California Civil Code § 51 et seq. guarantees equal access for people
10    with disabilities to the accommodations, advantages, facilities, privileges, and
11    services of all business establishments of any kind whatsoever. Defendants are
12    systematically violating the UCRA, Civil Code § 51 et seq.
13          36.       Because Defendants violate Plaintiff’s rights under the ADA, they also
14    violated the UCRA and are liable for damages. (Civ. Code § 51(f), 52(a).) These
15    violations are ongoing.
16          37.       Plaintiff is informed and believes and thereon alleges that Defendants’
17    actions constitute intentional discrimination against Plaintiff on the basis of a
18    disability, in violation of the UCRA, Civil Code § 51 et seq., because Defendants
19    have been previously put on actual or constructive notice that the Business is
20    inaccessible to Plaintiff. Despite this knowledge, Defendants maintain its premises
21    in an inaccessible form, and Defendants have failed to take actions to correct these
22    barriers.
23                                             PRAYER
24     WHEREFORE, Plaintiff prays that this court award damages provide relief as
25    follows:
26          1.        A preliminary and permanent injunction enjoining Defendants from
27    further violations of the ADA, 42 U.S.C. § 12181 et seq. as amended by the ADA
28    Amendments Act of 2008 (P.L. 110-325), and UCRA, Civil Code § 51 et seq. with
                                                  10
                                      FIRST AMENDED COMPLAINT
     Case 3:18-cv-02037-BTM-KSC Document 22 Filed 04/09/20 PageID.144 Page 11 of 11


 1    respect to its operation of the Business and Property; Note: Plaintiff is not invoking
 2    section 55, et seq, of the California Civil Code and is not seeking injunctive relief
 3    under the Disable Persons Act (Cal. C.C. §54) at all.
 4          2.     An award of actual damages and statutory damages of not less than
 5    $4,000 per violation pursuant to § 52(a) of the California Civil Code;
 6          3.     An additional award of $4,000.00 as deterrence damages for each
 7    violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
 8    LEXIS 150740 (USDC Cal, E.D. 2016);
 9          4.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
10    pursuant to 42 U.S.C. § 12205; California Civil Code § 52;
11                               DEMAND FOR JURY TRIAL
12          Plaintiff hereby respectfully request a trial by jury on all appropriate issues
13    raised in this First Amended Complaint.
14

15    Dated: April 9, 2020             MANNING LAW, APC
16

17                                     By: /s/ Joseph R. Manning Jr., Esq.
                                          Joseph R. Manning Jr., Esq.
18                                        Attorney for Plaintiff
19
20

21

22

23

24

25

26

27
28
                                                11
                                    FIRST AMENDED COMPLAINT
